DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2, 4-13, 32-33, and 35-38 are pending in the application.  Claims 3, 14-31, and 34 were previously cancelled by Applicant.  
	Claims 4-13 were previously withdrawn from current consideration as being drawn to a non-elected species.
	Claim 1 was amended in the response filed 31 August 2021.  These amendments have been entered.
	Claims 1-2, 32-33 and 35-38 remain under current consideration by the Examiner.

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to a “component” (in independent claims 1 and 32), a “tube” (in independent claim 38), and its “end portion” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.
Claim Interpretation – Product-by-Process limitations
Regarding the claim limitations “additively manufactured” and “co-printed”, Examiner notes that these limitations amount to product-by-process limitations.   As stated in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 32-33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent 7,914,223) in view of Woleader (US Patent 9,555,608).
	Re Claim 1:  Wood discloses an apparatus (see Figs. 2A and 2B), comprising: 
an additively manufactured (see note above related to this product-by-process limitation) node (formed by legs 52, 53) having a socket (formed between legs 52, 53); 
one or more locating features (55, 56; Fig. 2A), wherein the one or more locating features (55, 56) are configured to locate an end portion (the end portion of panel 57 that is received between legs 52, 53 in Fig. 2B; see Examiner-Annotated Figs. 2A and 2B below) of a component 
wherein an adhesive material (18; see Fig. 5) may be applied to a surface (at 39; see Fig. 5) between the end portion of the component and the socket to fix the component to the additively manufactured node.

    PNG
    media_image1.png
    333
    908
    media_image1.png
    Greyscale

Wood does not explicitly disclose wherein the additively manufactured node has a port configured to apply an adhesive material; and wherein the port is positioned to apply the adhesive material to a surface between the end portion of the component and the socket.
Woleader teaches the use of an apparatus, comprising a node (130) having a socket (134); one or more locating features (for example, shims 238 and/or bond wires 230; Fig. 6) configured to locate an end portion (156) of a component (190) in the socket; and further wherein the node comprises a port (312; Figs. 9-17) for applying an adhesive material (370); and wherein the port (312) is positioned to apply the adhesive material (370) to a surface (122; Fig. 13) between the end portion of the component (190) and the socket, for the purpose of providing for an even distribution of the adhesive material.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Wood such the additively manufactured node as a port configured to apply an adhesive material; and wherein the port is positioned to apply the adhesive Woleader, for the purpose of providing for an even distribution of the adhesive material.
Re Claim 2:  Wood further discloses an apparatus, wherein the one or more locating features (55, 56; Fig. 2A) are arranged within the socket to maintain a gap (at channel 21; see Fig. 5) between the component and the socket when the component is engaged in the socket.
Re Claim 32:  Wood discloses an apparatus (see Figs. 2A and 2B), comprising: 
at least one end cap (51; Fig. 2A); and 
a node (formed by legs 52, 53), coupled to the at least one end cap, wherein the at least one end cap and the node, when coupled, form a socket (formed between legs 52, 53), the node comprising: 
at least one locating feature (55, 56; Fig. 2A), wherein the at least one locating feature is configured to locate an end portion (the end portion of panel 57 that is received between legs 52, 53 in Fig. 2B; see Examiner-Annotated Figs. 2A and 2B above) of a component (panel 57, including peg 59 and spacers 60 and 61) in the socket when the one or more locating features (55, 56) are proximate the end portion of the component; and 
wherein an adhesive material (18; see Fig. 5) may be applied to a surface (at 39; see Fig. 5) between the end portion of the component and the socket to fix the component to the node.
Wood does not explicitly disclose a port for injecting and applying an adhesive material, wherein the port is positioned to apply the adhesive material to a surface between the end portion of the component and the socket.
Woleader teaches the use of an apparatus, comprising a node (130) having a socket (134); one or more locating features (for example, shims 238 and/or bond wires 230; Fig. 6) configured to locate an end portion (156) of a component (190) in the socket; and further comprising a port (312; Figs. 9-17) for injecting and applying an adhesive material (370), wherein 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Wood such that it further comprises a port for injecting and applying an adhesive material, wherein the port is positioned to apply the adhesive material to a surface between the end portion of the component and the socket, as taught by Woleader, for the purpose of providing for an even distribution of the adhesive material.
Re Claim 33:  Wood further discloses an apparatus, wherein the at least one locating feature (55, 56; Fig. 2A) is arranged within the socket to maintain a gap (at channel 21; see Fig. 5) between the component and the socket when the component is engaged in the socket.
Re Claim 35:  Woleader further teaches the use of an apparatus, wherein the component (190) is a tube (see Fig. 1), for the purpose of forming a cylindrical structural assembly (104) comprising multiple segments securely coupled together.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Wood such that the component is a tube, as taught by Woleader, for the purpose of forming a cylindrical structural assembly comprising multiple segments securely coupled together.
Re Claim 36: Wood further discloses an apparatus, wherein the node is additively manufactured (see note above related to this product-by-process limitation).
Re Claim 37:  Wood further discloses an apparatus, wherein the at least one locating feature is co-printed (see note above related to this product-by-process limitation) with the node.
Re Claim 38:  Wood discloses an apparatus (see Figs. 2A and 2B), comprising: 
a node (formed by legs 52, 53) having at least one locating feature (55, 56), the at least one locating feature (55, 56) being co- printed (see note above related to this product-by-process limitation) with the node, wherein: 


Wood does not explicitly disclose wherein the node has a port having a first end and a second end, the port being co-printed with the node; wherein the component is a tube; and wherein the port is configured such that a material injected into the first end of the port flows to the second end of the port, the second end of the port being proximate to the socket and to the end portion of the tube.
Woleader teaches the use of an apparatus, comprising a node (130) having a socket (134); one or more locating features (for example, shims 238 and/or bond wires 230; Fig. 6) configured to locate an end portion (156) of a component (190) in the socket; and further wherein the node comprises a port (312; Figs. 9-17) having a first end and a second end, the port being co-formed with the node (130); wherein the component is a tube (190; Fig. 2); and wherein the port is configured such that a material (adhesive 370; see Fig. 13) injected into the first end (via injection device 374; Fig. 13) of the port (312) flows to the second end of the port, the second end of the port being proximate to the socket and to the end portion of the tube, for the purpose of providing for an even distribution of the adhesive material.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Wood such that the node has a port having a first end and a second end, the port being co-printed with the node; wherein the component is a tube; and wherein the port is configured such that a material injected into the first end of the port flows to the second end of the port, the second end of the port being proximate to the socket and to the Woleader, for the purpose of providing for an even distribution of the adhesive material.

Response to Arguments
Applicant's arguments filed 31 August 2021 have been fully considered but they are not persuasive for at least the following reasons:
Applicant has argued that a “component” cannot include multiple elements and thus the Examiner’s interpretation of the “node” and the “component” of Wood are invalid.  First of all, Examiner notes that this limiting view of a component to be limited to a single element is inconsistent with the scope of the claim.  There is nothing in the claim to limit any of the claim elements (i.e. the “node” or the “component”) to being comprised of a single element.  The claims not recite that any of these elements are “unitary” or “single-piece” or even “integral”.   In fact, in Applicant’s disclosure, the “node” (305; Fig. 3A) comprises multiple elements including the walls of the apparatus 300 that form the socket 320 and additionally the plurality of locating features 315.  There is nothing in the claims (for the specification, for that matter) that explicitly requires that these multiple elements are unitarily formed as a single-piece construction.
Applicant is reminded that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has stated that “[t]he actual words of the claim, given their plain meaning, indicate that ‘an additively manufactured node’ is a single ‘component’, not a combination of components.”  Examiner notes that, as discussed above, this is simply not true.  There is nothing in the claim that explicitly limits any of the claim limitations to a “single component” or that would not allow for an interpretation in which a combination of elements makes up a component.  In addition, the plain meaning of the terms “node” or “component” do not explicitly require a unitary, single-piece construction.  For example, the term “component” can be defined Wood the “component” is comprised of the panel 57 as well as the peg 59 and spacers 60 and 61, since these elements all combine together to form a component that then constitutes a part of the assembly as a whole.  Similarly, in Wood the “node” is comprised of the combination of the base structure 51 and the walls 52, 53 (which together form the “socket” therebetween) and further includes the locating features (slots 55, 56), which in this case are integrally formed together with the walls 52, 53).
Examiner further notes that all of the instant claims use the transitional phrase “comprising”.  Applicant is reminded that the terms "comprising" and "comprising essentially" render the claim open for the inclusion of unspecified elements, the term "consisting of" closes the claim as to the inclusion of elements other than those recited in the claim, and the term "consisting essentially of" renders the claim open only for the inclusion of unspecified elements which do not materially affect the basic characteristics of the subject matter of the claim.  Ex parte Davis 80 USPQ 448, 450 (PatBdApp 1948).
Applicant has further argued that Wood fails to disclose the claim limitation “when the one or more locating features are proximate the end portion of the component.”  In response, Examiner draws attention to the Examiner-Annotated Figs. 2A and 2B of Wood (reproduced again below).  In this interpretation, it is clear from the annotated Figs. below that the “one or more locating features” (55, 56) are located “proximate” to the end portion of the component (57).  Further, Examiner notes that there is nothing in the claim that limits the “end portion” of the component to simply the edge of the component.  Accordingly, at least part of the body of the component that is near the end can be considered part of the “end portion”.  Further, Wood, the locating features 55, 56 could still be considered “proximate” to the end portion since they are close to the edge 62 (even if there is some distance therebetween).  In other words, the term “proximate” does not explicitly require overlap or physical contact between the two elements.

    PNG
    media_image1.png
    333
    908
    media_image1.png
    Greyscale

	For at least these reasons, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678